             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                          WESTERN DIVISION

UNITED STATES OF AMERICA              )
                                      )
Plaintiff,                            )
                                      )
v.                                    )
                                      )     Case No. 20-00069-CR-W-HFS
RYAN M. DUMAS                         )
                                      )
                                      )
                                      )
Defendant.                            )

                                      ORDER

      At a Change of Plea Hearing held on April 5, 2021, before Magistrate Judge

W. Brian Gaddy, defendant entered a plea of guilty pursuant to Fed.R.Crim.P. 11,

Local Rule 72.1(b)(1)(j), and 28 U.S.C. § 636. to Count One of the Indictment

charging defendant with being a felon in possession of a firearm.

      In a Report and Recommendation dated April 5, 2021 (Doc. 22), Judge

Gaddy determined that the guilty plea was knowledgeable and voluntary and that

the offense charged was supported by an independent basis in fact containing

each of the essential elements of such offense.



        Case 4:20-cr-00069-HFS Document 27 Filed 04/22/21 Page 1 of 2
      After review of the hearing record (and in the absence of objections) I

ADOPT the Report and Recommendation (Doc. 22) and ACCEPT defendant’s guilty

plea and direct the Clerk to enter it. A Presentence Investigation Report shall be

filed within 120 days.




                                             s/ Howard F. Sachs
                                             HOWARD F. SACHS
                                             United States District Judge

Dated: April 22, 2021
Kansas City, Missouri




        Case 4:20-cr-00069-HFS Document 27 Filed 04/22/21 Page 2 of 2
